The opinion of the Court was by
Shepley J.
'The acts and declarations of a person, tending to prove that he is a partner with another, bind him, but do not affect the other. When a partnership is to be proved by the acts and declarations of those who are alleged to be partners, it often becomes necessary to prove those of one person at a time. And if it were illegal to do so, it would preclude the proof of a partnership by proving the acts and declarations of each party to the contract. And yet such testimony might clearly prove a partnership by the acts and declarations of each member of it, while each is bound only by his own acts and declarations.
The legal effect of the testimony when admitted must necessarily be postponed until the Judge instructs the jury upon the law of the whole case as presented lor their decision. It would then be his duty to inform them that the acts and declarations of a party, before the partnership is proved, bind himself only. No exceptions are taken to the charge, and this Court must of course infer, that the proper instructions were given.
The other exception relates to the exclusion of Seth Spaulding as a witness for the defendants. Being examined on the voire dire he said “ he was connected with Estes & Rollins in lumbering.” There is no limitation of this connexion stated by the witness, or apparent in the case; and it must be regarded as a connexion coextensive with their lumbering business. If it were not of that general character that would make him liable to contribute to pay all their debts arising out of that business, the defendants should have called upon him to explain more fully the nature of his con-nexion, that its limitations, if any there were, might have been *326known. Without any explanation he appears to have been interested in the payment of all debts arising out of that business, where Estes Rollins were liable. And if so, he bad a direct interest to prevent a recovery against them, because he would be liable to pay a share of the sum recovered.

Exceptions overruled.